Case 2:18-cv-08710-ODW-MAA Document 25 Filed 11/01/18 Page 1 of 4 Page ID #:81



  1   Jonathan D. Selbin (State Bar No. 170222)
      jselbin@lchb.com
  2   Annika K. Martin
  3   akmartin@lchb.com
      LIEFF CABRASER HEIMANN &
  4   BERNSTEIN, LLP
      275 Battery Street, 29th Floor
  5   San Francisco, CA 94111-3339
  6   Telephone: 415.956.1000

  7   Joseph G. Sauder
      jgs@sstriallawyers.com
  8   SAUDER SCHELKOPF LLC
      555 Lancaster Avenue
  9   Berwyn, Pennsylvania 19312
 10   Telephone: 888.711.9975

 11
      [additional attorneys listed on signature page]
 12
      Attorneys for Plaintiffs and the Proposed Class
 13
 14                         UNITED STATES DISTRICT COURT
 15                        CENTRAL DISTRICT OF CALIFORNIA
 16                                  WESTERN DIVISION
 17
      JANE DOE K.G., JANE DOE T.F.,             Case No. 2:18-cv-8710
 18   and JANE DOE B.S., individually
      and on behalf of all others similarly     NOTICE OF RELATED CASE
 19
      situated,
 20
                      Plaintiffs,
 21
      v.
 22
      PASADENA HOSPITAL
 23   ASSOCIATION, LTD., d/b/a
 24   HUNTINGTON MEMORIAL
      HOSPITAL, and PATRICK
 25   SUTTON, M.D.;
 26                   Defendants.
 27
 28

      1660848.1
Case 2:18-cv-08710-ODW-MAA Document 25 Filed 11/01/18 Page 2 of 4 Page ID #:82



  1
            TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
  2
      DISTRICT OF CALIFORNIA AND TO ALL PARTIES AND THEIR
  3
      COUNSEL OF RECORD:
  4
            PLEASE TAKE NOTICE THAT, pursuant to Civil Local Rule 83-1.3,
  5
      Plaintiffs Jane Doe K.G., Jane Doe T.F. and Jane Doe B.S., individually and on
  6
      behalf of all others similarly situated, provide notice that the above captioned action
  7
      of Jane Doe K.G., et al. v. Pasadena Hospital Association, Ltd. d/b/a Huntington
  8
      Memorial Hospital, and Patrick Sutton, M.D., is related to the following filed
  9
      actions pending in Los Angeles Superior Court:
 10
                 • Jane Doe D.M. v. Pasadena Hospital Association, Ltd., et al.
 11
                    Case No. 18ST – CV – 02301.
 12
 13
      Dated: November 1, 2018        Respectfully submitted,
 14
 15                                  By:
 16
 17                                  Jonathan D. Selbin (Bar No. 170222)
                                     Annika K. Martin (admitted pro hac vice)
 18                                  Valerie D. Comenencia Ortiz
                                     jselbin@lchb.com
 19                                  akmartin@lchb.com
 20                                  vcomenenciaortiz@lchb.com
                                     LIEFF CABRASER HEIMANN & BERNSTEIN,
 21                                  LLP
                                     275 Battery Street, 29th Floor
 22                                  San Francisco, CA 94111-3339
                                     Telephone: 415.956.1000
 23                                  Facsimile: 415.956.1008
 24
 25
 26
 27
 28

                                              -1-
Case 2:18-cv-08710-ODW-MAA Document 25 Filed 11/01/18 Page 3 of 4 Page ID #:83



  1                               Joseph G. Sauder (pro hac vice pending)
                                  Matthew D. Schelkopf
  2                               Lori G. Kier
  3                               jgs@sstriallawyers.com
                                  mds@sstriallawyers.com
  4                               lgk@sstriallawyers.com
                                  SAUDER SCHELKOPF LLC
  5                               555 Lancaster Avenue
  6                               Berwyn, Pennsylvania 19312
                                  Telephone: 888.711.9975
  7                               Facsimile: 610-421-1326
  8                               Marc L. Godino (Bar No. 182689)
                                  mgodino@glancylaw.com
  9                               GLANCY PRONGAY & MURRAY LLP
 10                               1925 Century Park East, Suite 2100
                                  Los Angeles, CA 90067
 11                               Telephone: 310-201-9150
                                  Facsimile: 310-201-9160
 12
 13                               Counsel for Plaintiffs and the Proposed Class

 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          -2-
Case 2:18-cv-08710-ODW-MAA Document 25 Filed 11/01/18 Page 4 of 4 Page ID #:84



  1
  2                PROOF OF SERVICE BY ELECTRONIC POSTING
  3         I, the undersigned say:
  4         I am not a party to the above case, and am over eighteen years old. On
  5   November 1, 2018, I served true and correct copies of the foregoing document, by
  6   posting the document electronically to the ECF website of the United States District
  7   Court for the Central District of California, for receipt electronically by the parties
  8   listed on the Court’s Service List.
  9          I affirm under penalty of perjury under the laws of the United States of
 10   America that the foregoing is true and correct. Executed on November 1, 2018, at

 11   New York, New York.
                                                      _____________________
 12
                                                      Annika K. Martin
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -3-
